  Case 8:19-cv-02434-JVS-DFM Document 19 Filed 07/17/20 Page 1 of 5 Page ID #:360

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-2434 JVS (DFMx)                                      Date   July 17, 2020
 Title             Maria Tapia, et al. v. Braiform Enterprises, Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
            Lisa Bredahl/Rolls Royce Paschal                                  Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion to Lift Stay and for
                        Sanctions

        Plaintiffs Maria Tapia (“Tapia”), Lidia Rios (“Rios”), Salvador Mora (“Mora”),
and Hilda Ambriz (“Ambriz”) (collectively, “Plaintiffs”) move for an order lifting the
stay and finding Defendant Braiform Enterprises, Inc. (“Braiform”) in default of
arbitration. Mot., Dkt. No. 16. Braiform filed a notice of non-opposition to the motion to
lift the stay, but opposed the imposition of monetary sanctions. Opp’n, Dkt. No. 17.
Plaintiffs replied. Reply, Dkt. No. 18.

   For the following reasons, the Court GRANTS the motion to lift the stay and
GRANTS the motion for sanctions.

                                                    I. BACKGROUND

A.       Factual Allegations

       Braiform is a New York corporation that does business in California. Compl. ¶ 1.
Plaintiffs are former employees of Braiform who reside in California. Id. ¶¶ 3-6.
Plaintiffs also bring this on behalf of other employees aggrieved in a similar manner. Id.
¶ 8. Tapia and Ambriz were employed by Braiform from December 2014 until August
2019. Id. ¶ 23, 26. Rios was employed from 2016 until August 2019. Id. ¶ 24. Mora
was employed from early 2018 until early 2019. Id. ¶ 25. All Plaintiffs were non-exempt
employees. Id. ¶¶ 23-26. As part of their employment, Plaintiffs entered into arbitration
agreements with Braiform.

         Braiform provided a compensation structure that included non-discretionary
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
  Case 8:19-cv-02434-JVS-DFM Document 19 Filed 07/17/20 Page 2 of 5 Page ID #:361

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-2434 JVS (DFMx)                             Date   July 17, 2020
 Title          Maria Tapia, et al. v. Braiform Enterprises, Inc.

bonuses, but, according to Plaintiffs, these were not taken into account when determining
overtime pay. Compl. ¶¶ 27-30. As a result, Plaintiffs were deprived of their proper
overtime wages, and compensation for time off. Id. ¶ 29. Plaintiffs were likewise
provided inaccurate wage statements. Id. ¶¶ 31-32.

       On occasion, Plaintiffs allege Braiform also failed to provide required meal and
rest periods, and did not provide premium or penalty pay when this would occur. Id. ¶
33, 36. Braiform also refused to permit Plaintiffs to access the bathroom except during
these periods, when provided. Id. ¶¶ 34-35.

       On May 31, 2019, Rios and Mora allegedly sent Braiform a written request for
Braiform to produce their personnel files and itemized payroll statements. Id. ¶ 39.
Tapia did the same on June 3, 2019, and Ambriz did so on October 31, 2019. Id. ¶¶ 40-
41. Braiform supplied electronic versions which allegedly differ from their hard copy
versions. Id. ¶ 42. On June 14, 2019, Tapia, Rios, and Mora sent a notice to Braiform
and the Labor and Workforce Development Agency (“LWDA”) of the violations alleged.
Because the LWDA did not provide notice of an investigation, Plaintiffs brought this
civil action. Id. ¶¶ 47-48.

       Plaintiffs allege nine causes of action: (1) failure to pay overtime wages; (2) failure
to make meal periods available; (3) failure to make rest periods available; (4) failure to
provide accurate wage statements; (5) waiting time penalties; (6) failure to provide access
to records; (7) failure to provide access to personnel file; (8) unfair competition; and (9)
violation of Cal. Lab. Code § 2698, et seq. Id. ¶¶ 49-195.

B.       Procedural History

         Plaintiffs filed their Complaint on December 17, 2019. Compl., Dkt. No. 1.

       On March 25, 2020, the Court granted Braiform’s motion to compel arbitration as
to the individual claims. Order, Dkt. No. 15. The Court also granted the motion to stay
the PAGA claims. The Court denied the motion to dismiss the individual claims, and
stayed these claims with the PAGA claim pending arbitration.

      On March 31, 2020, Braiform ceased its global operations, including those in the
United States, and laid off all of its staff. Declaration of Drake Mirsch (“Mirsch Decl.”),
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 2 of 5
  Case 8:19-cv-02434-JVS-DFM Document 19 Filed 07/17/20 Page 3 of 5 Page ID #:362

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-2434 JVS (DFMx)                               Date   July 17, 2020
 Title          Maria Tapia, et al. v. Braiform Enterprises, Inc.

Dkt. No. 17-1 ¶ 2, Ex. 1.

                                     II. LEGAL STANDARD

         California Code of Civil Procedure § 1281.97 states:

         (a) In an employment or consumer arbitration that requires, either expressly or through
         application of state or federal law or the rules of the arbitration administrator, the
         drafting party to pay certain fees and costs before the arbitration can proceed, if the
         fees or costs to initiate an arbitration proceeding are not paid within 30 days after the
         due date, the drafting party is in material breach of the arbitration agreement, is in
         default of the arbitration, and waives its right to compel arbitration under Section
         1281.2.

         (b) If the drafting party materially breaches the arbitration agreement and is in default
         under subdivision (a), the employee or consumer may do either of the following:

                 (1) Withdraw the claim from arbitration and proceed in a court of appropriate
                 jurisdiction.

                 (2) Compel arbitration in which the drafting party shall pay reasonable
                 attorney’s fees and costs related to the arbitration.

         (c) If the employee or consumer withdraws the claim from arbitration and proceeds
         with an action in a court of appropriate jurisdiction under paragraph (1) of subdivision
         (b), the statute of limitations with regard to all claims brought or that relate back to
         any claim brought in arbitration shall be tolled as of the date of the first filing of a
         claim in any court, arbitration forum, or other dispute resolution forum.

         (d) If the employee or consumer proceeds with an action in a court of appropriate
         jurisdiction, the court shall impose sanctions on the drafting party in accordance with
         Section 1281.99.

      Under California Code of Civil Procedure § 1281.99(a), “[t]he court shall impose a
monetary sanction against a drafting party that materially breaches an arbitration
agreement pursuant to subdivision (a) of Section 1281.97 or subdivision (a) of Section
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                             Page 3 of 5
  Case 8:19-cv-02434-JVS-DFM Document 19 Filed 07/17/20 Page 4 of 5 Page ID #:363

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-2434 JVS (DFMx)                                  Date    July 17, 2020
 Title          Maria Tapia, et al. v. Braiform Enterprises, Inc.

1281.98, by ordering the drafting party to pay the reasonable expenses, including
attorney’s fees and costs, incurred by the employee or consumer as a result of the
material breach.”

                                         III. DISCUSSION

A.       Motion to Lift the Stay

       Braiform filed a notice of non-opposition to Plaintiffs’ motion to lift the stay. The
Court deems Braiform’s choice not to oppose the motion as consent to the granting of the
motion. See Local Rule 7-9 (requiring the filing of an opposition brief or a statement of
non-opposition no later than 21 days before hearing date); Local Rule 7-12 (failure to file
an opposition may be deemed consent to the granting of a motion). The Court grants
Plaintiffs’ motion to lift the stay.

B.       Sanctions

       Plaintiffs are entitled to their reasonable attorneys’ fees under California Code of
Civil Procedure §§ 1281.97(d) and 1281.99(a). Braiform argues that the Court may
decline to impose sanctions under § 1281.99(b), but that subsection is not applicable here
and ignores the import of § 1291.99(a), which unquestionably applies. See Opp’n at 2.1

       Defendants failed to pay the fees required to initiate the arbitration by the May 7,
2020 deadline. Declaration of Kunal Jain (“Jain Decl.”) ¶ 11. Counsel for Plaintiffs
warned Braiform that the failure to pay the requisite fees would result in AAA closing
Plaintiffs’ case, and would leave Plaintiffs with no choice but to seek relief in federal
court. Id. ¶ 13, Ex. 7. On June 9, 2020, AAA issued notice that Plaintiffs’ cases were
closed for failure to pay fees. Id. ¶ 17, Ex. 10.

       Plaintiffs detail the fees that they incurred as a result of Braiform’s failure to pay
fees and initiate arbitration. Id. ¶¶ 18-21. Plaintiffs’ counsel declare that they spent
approximately 28 hours total as a result of Braiform’s breach, or seven hours for each of
the Plaintiffs. Id. ¶ 22. They state that a reasonable hourly rate for their time is $450 per

         1
         Braiform also argues that Plaintiffs did not comply with Local Rule 7-3. Opp’n at 2-3. The
Court declines to rule based on this procedural objection and decides the motion on its merits.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 4 of 5
  Case 8:19-cv-02434-JVS-DFM Document 19 Filed 07/17/20 Page 5 of 5 Page ID #:364

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-2434 JVS (DFMx)                                      Date   July 17, 2020
 Title          Maria Tapia, et al. v. Braiform Enterprises, Inc.

hour. Id. ¶ 24. Accordingly, the attorneys’ fees resulting from Defendant’s breach of the
Arbitration Agreement are more than $2,500 for each Plaintiff. Id. They request
$10,000, which the Court finds to be reasonable. Id.

      The Court finds that Braiform is in breach of the parties’ Arbitration Agreements.
Braiform shall pay Plaintiffs $10,000 in fees.

                                       IV. CONCLUSION

   For the foregoing reasons, the Court GRANTS the motion to lift the stay and
GRANTS the motion for sanctions. Braiform shall pay $10,000 in fees within 30 days.

       The Court finds that oral argument would not be helpful in this matter and vacates
the July 20, 2020 hearing. Fed. R. Civ. P. 78; L.R. 7-15.

                 IT IS SO ORDERED.



                                                                                           :        0

                                                      Initials of Preparer      lmb/rrp
CC: FISCAL




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                   Page 5 of 5
